Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 29-49, 51 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Wollowick discloses use of a reference axis (¶ 114: “(i) at least one reference image including one of a preoperative image of a surgical site with skeletal and articulating bones and a contralateral image on an opposite side of the patient from the surgical site”)
Wollowick discloses visualization of an implant:

    PNG
    media_image1.png
    469
    457
    media_image1.png
    Greyscale

	Wollowick does not explicitly discuss a three-dimensional rendering as claimed and does not discuss calculation and providing of the delta as claimed with respect to the first and second reference axis.


    PNG
    media_image2.png
    427
    585
    media_image2.png
    Greyscale

	Zheng discloses a 3D rendering based on two positions but lacks discussion calculation and providing of delta with respect to axis one and two:

    PNG
    media_image3.png
    578
    437
    media_image3.png
    Greyscale

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582. The examiner can normally be reached Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611